Citation Nr: 1126333	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residual paresthesia, status post laceration to left middle finger.

2.  Whether the basic eligibility criteria to establish entitlement to nonservice-connected disability pension benefits have been met.



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1988 to October 1988 and from February 2006 to April 2006.  He had service in the Army National Guard, which included periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He also has was appears to be service in the Naval Reserves.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's left middle finger disability more closely approximates a limitation of motion of the index finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  The evidence of record does not show that Veteran's left middle finger is ankylosed.

2.  The Veteran did not have active duty service for a period of at least 90 days during a period of war.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a left middle finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.14. 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5216- 5229 (2010).

2.  The basic eligibility requirements for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314, 3.351 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in March 2009 and August 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

As to the issue of a higher initial disability rating for the now service-connected left finger laceration, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letter dated in March 2009, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and private medical treatment records have been obtained.  The claims file reflects that the RO contacted the Social Security Administration (SSA) in December 2009 in an attempt to the obtain the records associated with the Veteran's SSA disability benefits.  In a response received in January 2010, the SSA informed the RO that the Veteran's medical records were either not on file or unavailable.  The Veteran was notified of the unavailability of his SSA records in a January 2010 letter.  He was provided an appropriate VA medical examination.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 2020 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Middle Finger Disability

The Veteran claims that his left middle finger disability is more severe than what is reflected by the initially assigned noncompensable rating.  By way of history, the RO granted service connection for a healed laceration to the third finger of the Veteran's left hand in the October 2009 rating decision.  A noncompensable rating was assigned, effective from March 10, 2009.  

The Veteran's left middle finger disability has been rated by analogy under Diagnostic Code 5229.  Diagnostic Code 5229 provides for a noncompensable disability rating where the evidence demonstrates limitation of motion of the index finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees.  A 10 percent rating is assigned where the evidence demonstrates limitation of motion of the index finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Generally for middle fingers, 0 degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the distal (terminal) interphalangeal (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216- 5230, Note 1.

Additionally, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226, a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216- 5230, Note 3.

Private medical records show that the Veteran was treated for a laceration to his left third finger that occurred during his reservist service in January 2009.  Overall, these records show that he received sutures to treat his injury.  A January 2009 private assessment shows that the clinical examination of his left middle finger was negative for erythema, redness, drainage, or swelling.  A March 2009 private treatment record shows that there were no identified functional limitations or restrictions prescribed due to this disability.

In a March 2009 statement, the Veteran described his left middle finger symptomatology.  He reported that the tip of his finger was still numb and that he experienced stiffness especially when he tried to bend his finger.  He stated that he worked as a detention officer and that he aggravated his residual injury while on the job.  According to the Veteran, his physicians informed him that he might have permanent nerve damage, but that it was still unsure.  He stated that it would probably take a year before the feeling in his finger returned.

In October 2009, the Veteran underwent a VA hand, thumb and fingers examination, at which time the claims file was reviewed. He was noted to have sustained a laceration to the left middle finger in 2009 when a grenade simulator exploded in his hand during his reservist service.  The VA examiner noted that the X-rays at that time were negative and that the Veteran had not undergone surgery for his disability.  The Veteran reported having residual symptoms of paresthesia at the tip of his finger to the 1/2 of the middle phalangeal joint, decreased strength, dexterity, and stiffness.  He denied having pain in this area, but reported that the paresthesia was constant.  The Veteran stated that he was still able to grip, but that it just felt "funny."  He denied receiving any treatment for his disability.  The Veteran denied having had any incapacitating episodes in during the previous twelve months due to his left finger disability.  He also denied that his disability had any effect on his activities of daily living on his usual occupation.

The clinical examination for scars revealed that the left middle finger status post laceration was healed and that any residual scars were resolved.  The Veteran denied having any residual scars or any symptoms associated with scars.  He also denied experiencing any skin breakdowns which caused limitations on his activities of daily living or his employment.

The musculoskeletal and neurological examination revealed that the Veteran was right hand dominant.  He denied the need for any assistive devices, having undergone any amputations, or the use of any prosthetics.  There was no atrophy or hypertrophy on examination.  Strength testing was 5/5 to gravity resistance, which was noted to be within normal limits for the Veteran's age.  His grip strength was 5/5.  The Veteran had normal sensation in his left hand, although his sensation was decreased in the third finger from the distal middle half of the phalanx to the tip.  He was also observed to have decreased sensation in this area.  Range of motion of the left hand was reported as follows:  MCP from 0 to 90 degrees; PIP from 0 to 110 degrees; and DIP from 0 to 70 degrees.  His third finger was nontender to palpation and his range of motion was full.  The pinch test was 5/5 and his strength was full.  The examiner again noted the Veteran's report of paresthesia at the pad of the left middle finger from the distal middle half of the MIP.  The examination was negative for evidence of painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability, except as noted.  There was no loss of function with repetitive motion, except as noted.  Loss of function due to flare ups could not be determined without resorting to mere speculation.  The associated X-ray of the left hand was negative.  The Veteran was diagnosed with a laceration of the left hand, number three phalanx, with residual paresthesia.  The examiner opined that there were no functional limitations associated with this diagnosis.  


Analysis

Based on the aforementioned evidence, the Board finds that the Veteran's left middle finger symptomatology more nearly approximates the criteria for a noncompensable evaluation and that a compensable evaluation is not warranted.  In this regard, there is no objective indication that the Veteran has sought or received any regular treatment for his left middle ring finger disability.   Indeed, during the October 2009 VA examination, he denied any current treatment for his left middle finger.  Moreover, the October 2009 VA examination report shows that the Veteran's left middle finger had full range of motion and there was no ankylosis, amputations, or limitations of function.  There were no gross abnormalities or deformities of his left hand.  While the Veteran was noted to have residual paresthesia affecting the distal middle half of the MIP on his left third finger, the examiner determined that there were no functional limitations associated with his disability.  In this regard, the Veteran himself denied that his disability had any effect on his activities of daily living or on his usual occupation.  There is also no indication that the left middle finger affects the other digits of the left hand or that it interferes with the overall function of the left hand itself.  Given this, it cannot be said that the Veteran's left middle finger disability more closely approximates the criteria for the next-higher, 10 percent rating under Diagnostic Code 5229.

The Board recognizes that the Veteran has testified to numbness, stiffness, and decrease dexterity and strength.  However, the Veteran's reported symptomatology is contemplated by the currently assigned disability rating.  As determined above, the preponderance of the evidence does not show that the Veteran's disability more closely approximates the criteria for the next-higher, 10 percent rating.  As such, even when taking the Veteran's testimony of his current symptomatology and functional impairment into consideration, the preponderance of the evidence of record does not demonstrate entitlement to a compensable disability rating for his left middle finger disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether a compensable rating is warranted under any other diagnostic code applicable to the Veteran's left middle finger disability.  Here, the Board acknowledges the Veteran's consistent reports of experiencing numbness in his finger, and the medical evidence shows, that he has paresthesia in the distal middle half of his left middle finger.  In this case, however, Diagnostic Code 8512, which pertains to paralysis of the lower radicular group, is not applicable because the medical evidence does not show that the Veteran has this condition.  As previously described, the Veteran's paresthesia is limited to only the distal half of his left middle finger and does not involve any other areas of his left hand.  Essentially, the medical evidence does not show that a compensable rating is warranted under any other diagnostic code.

The Board has considered the Veteran's statements as to the nature and severity of his left middle finger symptomatology.  In this regard, the Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).   Although the Veteran has claimed that a higher disability rating is warranted because he experiences constant numbness, the currently assigned disability rating takes into account any functional limitation due to such things as pain.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in the case of Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned for his left middle finger disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings during the period currently on appeal.  Thus, the rating upheld herein is adequate to rate the Veteran's disability under the applicable schedular criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record does not supports the award of a compensable disability rating for the Veteran's left middle finger disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability rating in excess of the rating currently assigned, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.

Nonservice-Connected Pension

Here, the Veteran claims that he is entitled to pension benefits due to his nonservice-connected disorders.  According to the Veteran, he is entitled to the claimed benefits as he served during the Persian Gulf War and is currently receiving disability benefits from the Social Security Administration.  Having reviewed the evidence of record, the Board finds that the evidence is against the claim in this instance, and the claim must be denied.

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  A Veteran meets the service requirements of this section if he or she served in the active military, naval, 
or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Active duty for training (ACDUTRA) includes full-time duty performed by Reservists for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for nonservice-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, the Veteran's DD 214 confirms that he served in the U.S. Army from March 1988 until October 1988.  

Additional records in the claims file indicate that the Veteran had periods of reservist service in  U.S. Naval Reserve.  Specifically, he has what appears to be over eight years of service in the Naval Reserve; official documentation from the Department of the Navy shows that he was discharged from the Naval Reserve in May 2004 due to his enlistment in the Florida Army National Guard.  There is no indication from the record, and the Veteran does not claim that he incurred any injuries or diseases during his Naval Reserve service.

The Veteran's DD 214 also confirms that he served in the Army National Guard of Florida from May 2004 to May 2010.  Included in this service is a period of active duty from February 28, 2006, to April 28, 2006.  Additionally, the Veteran incurred a service-connected injury to his left middle finger during a period of INACDUTRA from October 9, 2009, to October 11, 2009.  

In a September 2010 statement, the Veteran reiterated his contention that he is entitled to a nonservice-connected pension.  He stated that he served during a period of war, during which his unit was activated; he reported that members of his unit were serving in Kuwait.  The Veteran also claimed that he was activated from September 2009 to approximately January 2010.  Additionally, the Veteran asserted that he meets the requirements for nonservice-connected pension benefits because he is currently receiving Social Security benefits.

To further support his contentions, the Veteran submitted of is Social Security Administration disability award letters in May 2010 and January 2011.  He again stated that he is entitled to nonservice-connected pension benefits because he currently received Social Security disability benefits.

Analysis

While the Veteran has several periods of certified service, to include active duty, ACDUTRA, and INACDUTRA, the Board finds that he does not meet the basic eligibility requirements for nonservice-connected pension benefits.  With respect to the Veteran's first period of active duty service in the U.S. Army, from March 1988 to October 1988, the Board highlights that this service did not occur during a period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.17.  Thus, he is not eligible for consideration for nonservice-connected pension for this period of service.  

Moreover, the Veteran's over eight years of reservist service in the Naval Reserves prior to may 2004 did not involve any periods of ACDUTRA during which the Veteran was disabled due to a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which he was disabled due to an in-service injury.  See 38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Indeed, there is no evidence of record showing that the Veteran's Naval Reserves service included periods of active duty, or that he incurred an injury or disease during a period of ACDUTRA or INACDUTRA.  Therefore, he does not qualify for nonservice-connected pension benefits for this time period relevant to his Naval Reserve service, as this service did not include a period of "active duty."  38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).   

The Board similarly finds that the Veteran's service in the Army National Guard from May 2004 to May 2010 does not entitle him to a nonservice-connected pension.  With respect to this time period, the evidence of record confirms that the Veteran had active duty service from February 28, 2006, to April 28, 2006, and that he suffered a service-connected injury to third finger on his left hand during a period of INACDUTRA from October 9, 2009, to October 11, 2009.  These periods of active duty and INACDUTRA service both occurred during a recognized period of war.  However, when his period of active duty and the period of INACDUTRA involving an injury are computed, the computed total duration of this service still does not meet the requirement of at least 90 days of active duty service to make the Veteran eligible for consideration for a nonservice-connected pension.  See  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.17.  Moveover, there is no evidence that the Veteran was discharged or released as a result of the injury sustained during the period October 9, 2009, to October 11, 2009.  Indeed, the Veteran continued to participate in the Army National Guard until May 2010.  

In reaching this determination, the Board recognizes the Veteran's contentions that he was recently activated while in the Army National Guard from September 2009 to January 2010.  However, his only certified periods of active duty service have been shown to have been from March 1988 to October 1988 (U.S. Army) and from February 28, 2006, to April 28, 2006 (Army National Guard).  The file contains official documentation repeatedly and consistently confirming the nature of his military service, as determined above.  Except for the period of INACDUTRA from October 9, 2009 until October 11, 2009, the file does not include documentation from any official source showing that the Veteran had active duty service from September 2009 to May 2010, or that there was any other time period for which he suffered an injury or disease while in the line of duty during any ACDUTRA or INACDUTRA.  While the Board finds the Veteran to be competent to report his military experiences, his report is not credible in this regard, as has not been confirmed through official military sources.   See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In conclusion, the evidence of record does not show that the Veteran served on active duty for at least 90 days during a period of war.  As the Veteran's service does not meet this threshold requirement, he is ineligible for pension benefits.  38 U.S.C.A. § 1521(j).  The Board notes that, although the Veteran has likely been diagnosed and treated for nonservice-connected disorders, as presumed by his receipt of Social Security benefits, the evidence of record does not show that he meets the threshold requirements necessary to establish eligibility for nonservice-connected pension benefits.  As the law is dispositive of the claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  Sabonis v. Brown¸6 Vet. App. 426, 430 (1994).

Accordingly, the appellant did not serve in the "the active military, naval, or air service" for at least 90 days during a period of war and entitlement to nonservice-connected pension benefits are not warranted.  Because the law, and not the facts, is dispositive of the issue, the appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable disability rating for a left middle finger disability is denied.

Basic eligibility for nonservice-connected VA pension benefits has not been established and entitlement to non- service-connected pension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


